DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-2, 4, 6-9, 12-19, and 21-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 and 43-52 of U.S. Patent No. 10,512,766 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to a medical device comprising a subcutaneous access port having a septum. 
Present Application
Reference Patent
1
1/9/11, 12/23/25, 26/35/37, 43/50/51
2
2, 13, 27, 44
4
14, 28, 43
6
1, 15, 29
7
3, 16, 30
8
4, 17, 31, 45
9
4, 17, 31, 45
10
2, 13, 27, 44
11
2, 13, 27, 44
12
5, 18, 32, 46
13
6, 19, 47
14
7, 12/20, 33, 48
15
7, 12/21, 33, 48
16
8, 22, 34, 49
17
8, 22, 34, 49
18
8, 22, 34, 49
19
8, 22, 34, 49
21
1/10, 12/24, 26/36, 43/52
22
1/8, 12/22, 26/34, 43/49
23
8, 22, 34, 49


Claims 10-11 are directed to each of the plurality of displaceable particles having an outer coating, the outer coating comprises an antimicrobial compound. The Reference Patent teaches that each of the plurality of displaceable particles comprises an antimicrobial compound, but does not teach that it is an outer coating. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified each of the plurality of displaceable particles/antimicrobial .
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 13, 27, and 44 of U.S. Patent No. 10,512,766 B2 in view of Lin et al. (US Publication 2015/0306368 A1). 
Present Application
Reference Patent
3
2, 13, 27, 44

Claim 3 is directed to wherein the antimicrobial compound comprises at least one of a disinfectant, an antibiotic, an antibacterial, an antiviral and an antiparasitic, which the Reference Patent does not teach. Lin teaches a port (600) having a sealed cavity (Area between 510 and 610), the cavity containing a flowable media (550) comprising a plurality of displaceable particles (550 is composed of particles), wherein: each of the plurality of displaceable particles include an antimicrobial compound (550), wherein: the antimicrobial compound comprises at least one of a disinfectant, an antibiotic, an antibacterial, an antiviral and an antiparasitic (550). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the antimicrobial compound of the Reference Patent to incorporate the teachings of Lin to incorporate at least one of a disinfectant, an antibiotic, an antibacterial, an antiviral and an antiparasitic in order to disinfect devices attached to the port (Abstract).
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 28, and 43 of U.S. Patent No. 10,512,766 B2 in view of the Shomali et al. (Nitrogen Dioxide Sterilization in Low-Resource Environments: A Feasibility Study). 
Present Application
Reference Patent
5
14, 28, 43

Claim 5 is directed to wherein the gaseous medium is nitrogen gas, which the Reference Patent does not teach. Shomali teaches a portable sterilizer, wherein a medical device is placed into the portable sterilizer, and the portable sterilizer releases a sterilant, in the form of a gas, such as nitrogen dioxide, (Page 4, second to last paragraph before “Methods” section, Shomali). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the gaseous medium to incorporate the teachings of Shomali to incorporate nitrogen gas in order to sterilize the device (Page 4, second to last paragraph before “Methods” sections, Shomali).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 12, 16-19 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feingold (US Patent 4,784,646 A).
Regarding claim 1, Feingold discloses a medical device (Fig. 1) comprising: 
an implantable subcutaneous access port (Fig. 1) having a septum (17) penetrable by a needle (21); 
the septum having a sealed cavity (Interior of 17) located between an outer wall (Top wall of 17) and an inner wall (Bottom wall of 17); 
the sealed cavity containing a flowable media (18) comprising a plurality of displaceable particles (Examiner notes that all matter is made of particles, therefore 18 would comprises a plurality of displaceable particles) arranged to move in response to the needle being inserted through the outer wall and into the sealed cavity and reposition around the needle (Plurality of displaceable particles would be perfectly capable of moving in response to the needle being inserted through the outer wall and into the sealed cavity and reposition around the needle, see Fig. 1); and 
wherein at least the outer wall is self-sealing in response to withdrawal of the needle therefrom (Col 2, lines 43-50).  
Regarding claim 8, Feingold discloses the medical device of claim 1 wherein: 
each of the plurality of displaceable particles are substantially spherical (Examiner notes that all particles of matter are spherical, therefore each of the plurality of displaceable particles would be substantially spherical).  
Regarding claim 12, Feingold discloses the medical device of claim 1 wherein: 
each the plurality of displaceable particles (A small group of particles) are deformable and/or compressible (When 21 is placed through 17, the needle would change the form of how the smell group of particles were originally oriented, therefore being deformable).  
Regarding claim 16, Feingold discloses the medical device of claim 1 wherein: 
the septum overlies a chamber (Chamber located under 17) within the implantable subcutaneous access port (Fig. 1); and the chamber is in fluid communication with a lumen (Interior of 12/13/14) of a catheter (12, Fig. 1).  
Regarding claim 17, Feingold discloses the medical device of claim 1 wherein: 
the septum is formed of plastic (17).  
Regarding claim 18, Feingold discloses the medical device of claim 1 wherein: 
the septum is formed of an elastomer (17).  
Regarding claim 19, Feingold discloses the medical device of claim 1 wherein: 
the septum is formed of silicone (17).  
Regarding claim 21, Feingold discloses a medical device (Fig. 1) comprising: 
an implantable subcutaneous access port (Fig. 1) having a septum (17) penetrable by a needle (21); 
the septum having a cavity (Interior of 17) located between an outer wall (Top wall of 17) and an inner wall (Bottom wall of 17); 

wherein the outer wall and the inner wall are provided by a one-piece body which defines the cavity (Fig. 1).  
Regarding claim 22, Feingold discloses a medical device (Fig. 1) comprising: 
an implantable subcutaneous access port (Fig. 1) having a septum (17) penetrable by a needle (21); 
the septum comprises a body (17) formed of plastic (17), wherein the body comprises an outer wall (Top wall of 17), an inner wall (Bottom wall of 17) and a cavity (Interior of 17) located between an outer wall and an inner wall (Fig. 1);
the outer wall and the inner wall formed of the plastic (17) and connected to one another by the plastic (17); and 
the cavity containing a flowable media (18) comprising a plurality of displaceable particles (Examiner notes that all matter is made of particles, therefore 18 would comprises a plurality of displaceable particles) arranged to move in response to the needle being inserted through the outer wall and into the cavity and reposition around the needle (Plurality of displaceable particles would be perfectly capable of moving in response to the needle being inserted through the outer wall and into the sealed cavity and reposition around the needle, see Fig. 1).  
Regarding claim 23, Feingold discloses the medical device of claim 22 wherein:
the plastic is an elastomer (17).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Feingold (US Patent 4,784,646 A).
Regarding claim 9, Feingold discloses the medical device of claim 1.
Feingold is silent regarding
each of the plurality of displaceable particles has dimensional size of at least 0.018 inch.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause each of the plurality of displaceable particles of Feingold to have a dimensional size of at least 0.018 inch since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, each of the plurality of displaceable particles of Feingold would not operate differently with the claimed dimensional size and the device would function appropriately having the claimed dimensional size. 
Allowable Subject Matter
Claims 2-7, 10-11, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 contains allowable subject matter because the closest prior art of record Feingold (US Patent 4,784,646 A) fails to show or make obvious the claimed combination of elements. Because claim 2 contains allowable subject matter, its dependent claim 3 also contains allowable subject matter for the reason stated below.
Specifically, Feingold fails to disclose or fairly suggest wherein: each of the plurality of displaceable particles comprises an antimicrobial compound.
Claim 4 contains allowable subject matter because the closest prior art of record Feingold (US Patent 4,784,646 A) fails to show or make obvious the claimed combination of elements. Because claim 4 contains allowable subject matter, its dependent claim 5 also contains allowable subject matter for the reason stated below.
Specifically, Feingold fails to disclose or fairly suggest wherein: each of the plurality of displaceable particles of the flowable media are disposed in a gaseous medium.
Claim 6 contains allowable subject matter because the closest prior art of record Feingold (US Patent 4,784,646 A) fails to show or make obvious the claimed combination of elements. Because claim 6 contains allowable subject matter, its dependent claim 7 also contains allowable subject matter for the reason stated below.
Specifically, Feingold fails to disclose or fairly suggest wherein: each of the plurality of displaceable particles of the flowable media are disposed in a liquid medium.
Claim 10 contains allowable subject matter because the closest prior art of record Feingold (US Patent 4,784,646 A) fails to show or make obvious the claimed combination of elements. Because claim 10 contains allowable subject matter, its dependent claim 11 also contains allowable subject matter for the reason stated below.
Specifically, Feingold fails to disclose or fairly suggest wherein: each the plurality of displaceable particles has an outer coating.
Claim 13 contains allowable subject matter because the closest prior art of record Feingold (US Patent 4,784,646 A) fails to show or make obvious the claimed combination of elements.
, metal, ceramic or a combination thereof.
Claim 14 contains allowable subject matter because the closest prior art of record Feingold (US Patent 4,784,646 A) fails to show or make obvious the claimed combination of elements.
Specifically, Feingold fails to disclose or fairly suggest wherein: the plurality of displaceable particles comprises at least two different shaped particles.
Claim 15 contains allowable subject matter because the closest prior art of record Feingold (US Patent 4,784,646 A) fails to show or make obvious the claimed combination of elements.
Specifically, Feingold fails to disclose or fairly suggest wherein: the plurality of displaceable particles comprises at least two different sized particles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783       

/BRANDY S LEE/Primary Examiner, Art Unit 3783